Ingraham, P. J.
(concurring):
I concur with Mr. Justice Miller. I am also of the opinion that the verdict that the defendant was negligent was not sustained by the evidence. It is not claimed that the Employers’ Liability Act applied, and the liability of the defendant must be measured by its obligation to the plaintiff under the rules-of the common law. - '
One of the duties imposed upon the defendant was that of supplying its employees with safe and proper machines and materials to perform their work. A violation of this duty or negligence in its performance-imposed a liability upon the employer for any .injuries sustained in consequence, of the, machinery or materials furnished failing to do the work or bear the strain required of them. It is, however, a question of negligence, not an absolute liability, and if an employer does all that a reasonably prudent man would do to supply his employees with safe machinery and materials to do the work there is no negligence upon which a recovery for injuries sus*187tained can be predicated. The rope in question had been in use four hours on the day before the accident on another pile-driver. When the plaintiff required a rope on the piledriver that he was operating he went to the storehouse to get such a rope. For some reason he could not find a new rope at the storehouse, but there was another piledriver idle, so he took a rope from that piledriver and put it on the one he was. operating. When he took the rope off this piledriver he looked at it to see if it was all right, but there were no flaws apparent and the rope did not show any signs that it was rotten or not a safe rope to use. The plaintiff then put this rope on the piledriver that he was operating and used it that night and the next day until a quarter to four in the afternoon, when the rope broke and the plaintiff was injured. There was some evidence to show that these ropes were expected to last for fifteen days, although some of the ropes that were used had broken after four or more days’ use. This rope had been in use not more than a day. It was as plaintiff testified apparently in good order and a safe and proper rope for the purpose for which it was used. Plaintiff, himself selected this rope as a safe rope to use after examining it to see if there was any indication that it was not in good condition. It had been purchased from a reputable manufacturer, was the same kind of rope that had been used on the work, and had been purchased as the best quality of rope made from the best materials. The evidence is that this plaintiff knew as much about this rope as the defendant, and certainly if it appeared to him in good condition and safe for use no inspection that the defendant could have made would have disclosed the defect which caused the accident. There is nothing in the evidence that I can see that even tended to show that the defendant was negligent, and, therefore, I do not think that the plaintiff can recover.
I, therefore, concur in the reversal of this judgment.
Judgment reversed and new trial ordered, with costs to appellant to abide event.